DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference characters 3b and 110 found in fig. 2 of applicant’s specification;
reference character 51 found in fig. 4 of applicant’s specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The term “noise 40” in para. [0024] should be changed to “noise 24” to maintain consistent labeling;
The term “air inlet housing 12c” should be changed to “air inlet housing 12b” to maintain proper labeling.
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  
The term “air attenuation device” in claim 18 should be changed to “noise attenuation device” to maintain antecedent basis and consistent term usage. For examination purposes, the term “air attenuation device” is being interpreted to say “noise attenuation device”;
The term “the windshield” in claim 18 should be changed to “a windshield” in order to maintain antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 12-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0009162 (referred to as Koberstein).
Regarding claim 1, Koberstein discloses a noise attenuation structure (snorkel duct 26) of a housing of a heating, ventilating, and air conditioning system of a vehicle (air handling system 12 of vehicle 14) comprising: a double wall structure (at least figs. 2-3 disclose snorkel duct 26 having at least two walls) configured to extend outwardly from an outer surface of the housing (figs. 1-3 disclose snorkel duct 26 extending outwardly from the outer surface of the casing of blower assembly 10) to a noise path (path defined by snorkel duct 26. See annotated fig. 1 and para. [0028]) of the heating, ventilating, and air conditioning system (see para. [0028]), the double wall structure having a first wall (walls of upper end 56. See annotated fig. 1. Para. [0020] discloses upper end 56 being a component of snorkel duct 26) and a second wall (see annotated fig. 1) spaced from the first wall (annotated fig. 1 discloses two walls of upper end 56 being spaced apart).
Regarding claim 5, Koberstein discloses the invention of claim 1 and further discloses wherein a length of each of the first wall and the second wall is substantially equal to a length of the housing (see annotated fig. 2).
Regarding claim 6, Koberstein discloses the invention of claim 1 and further discloses wherein the noise attenuation structure is one of integrally formed with (figs. 2-4 and para. [0020] disclose snorkel duct 26 being formed integrally with the housing of blower assembly 10) and separately formed from the housing (a second embodiment of Koberstein discloses a snorkel duct separately formed from the housing of blower 10. See figs. 8-11 and para. [0035]).
Regarding claim 7, Koberstein discloses a heating, ventilating, and air conditioning system of a vehicle (air handling system 12 of vehicle 14) comprising: a blower (fan 16); an air inlet housing (housing of blower assembly 10. See figs. 1-3) defining a chamber (mixing chamber 94. See at least fig. 3 and para. [0023]) in communication with the blower (see at least fig. 3 and para. [0024]); and a noise attenuation structure (snorkel duct 26) disposed on an outer surface of the air inlet housing (figs. 1-3 disclose snorkel duct 26 being disposed on the outer surface of the casing of blower assembly 10), the noise attenuation structure including a first wall (walls of upper end 56. See annotated fig. 1. Para. [0020] discloses upper end 56 being a component of snorkel duct 26) and a second wall (see annotated fig. 1)
spaced from the first wall (annotated fig. 1 discloses two walls of upper end 56 being spaced apart).
Regarding claim 8, Koberstein discloses the invention of claim 7 and further discloses wherein the air inlet housing includes a recirculated air opening (end 28 of snorkel duct 26) configured to receive recirculated air (see para. [0020]) from a passenger compartment of the vehicle (see fig. 1 and para. [0020]) and a fresh air opening (opening of fresh air duct 22) configured to receive fresh air from the environment (see para. [0022]), wherein the noise attenuation structure is disposed intermediate the recirculated air opening and the fresh air opening (figs. 1-3 disclose snorkel duct 26 being disposed intermediate of end 28 and air duct 22).
Regarding claim 9, Koberstein discloses the invention of claim 8 and further discloses wherein a noise generated by the blower (para. [0028] discloses noise originating from various components of the air handling system 12) flows through a noise path (see annotated fig. 3 and para. [0028]), the noise path extending from the blower (annotated fig. 3 discloses the noise path extending through the housing of blower assembly 10) to the chamber of the air inlet housing (annotated fig. 3 and fig. 3 discloses the noise path extending to mixing chamber 94) and from the chamber of the air inlet housing to an exterior of the air inlet housing (annotated fig. 3 and fig. 1 discloses the noise path extending to end 28 of snorkel duct 26), and wherein the noise attenuation device is disposed in the noise path (see annotated fig. 3).
Regarding claim 12, Koberstein discloses the invention of claim 7 and further discloses wherein a length of each of the first wall and the second wall is substantially equal to a length of the air inlet housing (see annotated fig. 2).
Regarding claim 13, Koberstein discloses the invention of claim 7 and further discloses wherein the noise attenuation device is one of integrally formed with (figs. 2-4 and para. [0020] disclose snorkel duct 26 being formed integrally with the housing of blower assembly 10) or separately formed from the air inlet housing (a second embodiment of Koberstein discloses a snorkel duct separately formed from the housing of blower 10. See figs. 8-11 and para. [0035]).
Regarding claim 14, Koberstein discloses a heating, ventilating, and air conditioning system (air handling system 12 of vehicle 14) and an instrument panel assembly of a vehicle (instrument panel 30 of vehicle 14) comprising: a top shelf of the instrument panel (see annotated fig. 3); an air inlet housing (housing of blower assembly 10. See figs. 1-3) of the heating, ventilating, and air conditioning system (see fig. 1 and para. [0020]), disposed under the top shelf (annotated fig. 3 discloses blower assembly 10 being located below the top shelf of instrument panel 30), an outer surface of the air inlet housing (outer surface of blower assembly 10. see figs. 1-3) spaced from the top shelf (see annotated fig. 3) to form a gap therebetween (annotated fig. 3 discloses a gab being formed between the outer surface of blower assembly 10 and the top shelf); a noise path (see annotated fig. 3. Para. [0028] discloses noise originating from various components of the air handling system 12) conveying noise therethrough (see para. [0028]), the noise path extending through the air inlet housing (annotated fig. 3 discloses the noise path extending through the housing of blower assembly 10)
and through the gap (annotated fig. 3 discloses the noise path extending through the gap via the fresh air duct 22); and a noise attenuation structure (snorkel duct 26)
disposed in the noise path (see annotated fig. 3) in the gap (annotated fig. 3, fig. 2, and para. [0020] disclose upper end 56 of snorkel duct 26 being located at least partially in the gap), the noise attenuation structure includes a first wall (walls of upper end 56. See annotated fig. 1. Para. [0020] discloses upper end 56 being a component of snorkel duct 26) and a second wall (see annotated fig. 1).
Regarding claim 16, Koberstein discloses the invention of claim 14 and further discloses wherein a length of each of the first wall and the second wall is substantially equal to a length of the air inlet housing (see annotated fig. 2).
Regarding claim 17, Koberstein discloses the invention of claim 14 and further discloses wherein the noise attenuation structure extends outwardly from the outer surface of the air inlet housing (figs. 1-3 disclose snorkel duct 26 extending outwardly from the outer surface of the casing of blower assembly 10), and wherein each of the first wall and the second wall have a height (the height measured from the base of blower assembly 10. see annotated fig. 1) one of substantially equal to or less than a height of the gap (annotated figs. 1 and 2 disclose the height of the walls of upper end 56 being less than the height from the base of blower assembly 10 to the top of the gap).
Regarding claim 18, Koberstein discloses the invention of claim 14 and further discloses wherein the air attenuation device attenuates noise (para. [0028] discloses snorkel duct 26 attenuating noise) traveling to an area (area within air handling system 12. See para. [0028]) formed under the top shelf (annotated fig. 3 and fig. 7 disclose the area within air handling system 12 being formed under the top shelf) intermediate the noise attenuation device and the windshield (annotated fig. 3 and fig. 1 discloses the area being located at least partially between snorkel duct 26 and the windshield of vehicle 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koberstein as applied to claims 1, 7, and 14 above, and further in view of US 2009/0178879 (referred to as Park).
Regarding claim 2, Koberstein discloses the invention of claim 1 but Koberstein does not disclose a noise barrier which is disposed between the first wall and the second wall.
	However, Park does disclose a noise barrier (sound absorbing material 510. See para. [0067]) which is disposed between a first wall and a second wall (fig. 14 discloses sound absorbing material 510 being located between two walls).
Koberstein and Park are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the snorkel duct of Koberstein to include the sound absorbing material of Park between the walls of the duct in order to broadly reduce the noise flowing through the air handling system (Park, para. [0012]).
Regarding claim 3, Koberstein in view of Park discloses the invention of claim 2 and the combination further discloses wherein the noise barrier is formed from an acoustic foam (para. [0067] discloses sound absorbing material 510 being made of a foam).
Regarding claim 11, Koberstein discloses the invention of claim 7 but Koberstein does not disclose a noise barrier which is disposed between the first wall and the second wall.
	However, Park does disclose does disclose a noise barrier (sound absorbing material 510. See para. [0067]) which is disposed between a first wall and a second wall (fig. 14 discloses sound absorbing material 510 being located between two walls).
Koberstein and Park are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the snorkel duct of Koberstein to include the sound absorbing material of Park between the walls of the duct in order to broadly reduce the noise flowing through the air handling system (Park, para. [0012]).
Regarding claim 15, Koberstein discloses the invention of claim 14 but Koberstein does not disclose a noise barrier which is disposed under the top shelf and engages the noise attenuation structure.
	However, Park does disclose a noise barrier (sound absorbing material 510. See para. [0067]) which is disposed under a top shelf (when the snorkel duct of Koberstein is modified with the sound absorbing material of Park the sound absorbing material will be located below the top shelf) and engages a noise attenuation structure (fig. 14 and para. [0067] disclose the absorbing material engaging with a structure).
Koberstein and Park are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the snorkel duct of Koberstein to include the sound absorbing material of Park between the walls of the duct in order to broadly reduce the noise flowing through the air handling system (Park, para. [0012]).
Regarding claim 20, Koberstein discloses the invention of claim 14 but Koberstein does not disclose a noise barrier which is disposed intermediate the first wall and the second wall.
	However, Park does disclose a noise barrier (sound absorbing material 510. See para. [0067]) which is disposed intermediate a first wall and a second wall (fig. 14 discloses sound absorbing material 510 being intermediate of two walls).
Koberstein and Park are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the snorkel duct of Koberstein to include the sound absorbing material of Park between the walls of the duct in order to broadly reduce the noise flowing through the air handling system (Park, para. [0012]).
Claims 4, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koberstein as applied to claims 1, 7, and 14 above, and further in view of US 6,386,966 (referred to as Kuwayama).
Regarding claim 4, Koberstein discloses the invention of claim 1 but Koberstein does not disclose a plurality of ribs which extend between the first wall and the second wall.
However, Kuwayama does disclose a plurality of ribs (figs. 1-2 and col. 4, lines 38-52 disclose a plurality of ribs 14d) which extend between a first wall and a second wall (figs. 1-2 and col. 4, lines 38-52 disclose the plurality of ribs 14d extending between left and right side plates 14c).
Koberstein and Kuwayama are considered analogous to the claimed invention because they both are in the field of air conditioners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the snorkel duct of Koberstein to include the ribs of Kuwayama in order to irregularly reflect noise traveling through the snorkel duct and attenuate the noise further (Kuwayama, col. 1, lines 38-56).
Regarding claim 10, Koberstein discloses the invention of claim 7 but Koberstein does not disclose a rib which extend between the first wall and the second wall.
However, Kuwayama does disclose a rib (ribs 14d. See figs. 1-2 and col. 4, lines 38-52) which extend between a first wall and a second wall (figs. 1-2 and col. 4, lines 38-52 disclose the of ribs 14d extending between left and right side plates 14c).
Koberstein and Kuwayama are considered analogous to the claimed invention because they both are in the field of air conditioners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the snorkel duct of Koberstein to include the ribs of Kuwayama in order to irregularly reflect noise traveling through the snorkel duct and attenuate the noise further (Kuwayama, col. 1, lines 38-56).
Regarding claim 19, Koberstein discloses the invention of claim 14 but Koberstein does not disclose a plurality of ribs which extend between the first wall and the second wall.
However, Kuwayama does disclose a plurality of ribs (figs. 1-2 and col. 4, lines 38-52 disclose a plurality of ribs 14d) which extend between a first wall and a second wall (figs. 1-2 and col. 4, lines 38-52 disclose the plurality of ribs 14d extending between left and right side plates 14c).
Koberstein and Kuwayama are considered analogous to the claimed invention because they both are in the field of air conditioners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the snorkel duct of Koberstein to include the ribs of Kuwayama in order to irregularly reflect noise traveling through the snorkel duct and attenuate the noise further (Kuwayama, col. 1, lines 38-56).

Annotated Figures

    PNG
    media_image1.png
    1088
    995
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 5 from Koberstein.

    PNG
    media_image2.png
    751
    977
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 2 from Koberstein.

    PNG
    media_image3.png
    778
    788
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated fig. 3 is an annotation of fig. 1 from Koberstein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0086710 (Thawani et al.) discloses a noise attenuation element used in an area immediately below a windshield;
US 9,909,542 (Rother) discloses an air duct with an attachable body for attenuating noise;
US 2007/0045042 (Barz et al.) discloses a box structure with ribs to reduce noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762